 Case 3:19-cv-00981-GCS Document 27 Filed 10/02/20 Page 1 of 2 Page ID #98




                        UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ILLINOIS


WILLIAM W. BISHOP, III,                           )
                                                  )
       Plaintiff,                                 )
                                                  )
 v.                                               )    Cause No. 3:19-cv-00981-GCS
                                                  )
 PHILLIP BAKER and                                )
 AMY HILL,                                        )
                                                  )
        Defendants.                               )


                              MEMORANDUM & ORDER
SISON, Magistrate Judge:


       Plaintiff William W. Bishop III, a former inmate of the Illinois Department of

Corrections (“IDOC”) who was housed at the Pinckneyville Correctional Center, brings this

action pursuant to 42 U.S.C. § 1983 for alleged deprivations of his constitutional rights.

Plaintiff asserts claims related to the denial of hygiene items for a 30-day period. He seeks

monetary damages. (Doc. 1). On February 21, 2020, the Court conducted a preliminary

review of the complaint pursuant to 28 U.S.C. § 1915A and allowed Bishop to proceed on

an Eighth Amendment conditions of confinement claim against Baker and Hill. (Doc. 13).

       Now pending before the Court is an August 21, 2020 motion for summary

judgment on the issue of exhaustion of administrative remedies filed by Defendants.

(Doc. 24, 25). Along with the motion for summary judgment, Defendants filed the

required Federal Rule of Civil Procedure 56 notice informing Bishop of the consequences

of failing to respond to the motion for summary judgment. (Doc. 26). As of this date,


                                         Page 1 of 2
 Case 3:19-cv-00981-GCS Document 27 Filed 10/02/20 Page 2 of 2 Page ID #99




Bishop has not responded to the motion for summary judgment. For the following

reasons, the motion for summary judgment filed by Defendants is GRANTED.

       As stated before, Bishop has not responded to the motion despite being warned

through Defendants’ Rule 56 Notice, and the time to respond to the motion has passed.

The Court considers Bishop’s failure to respond as an admission of the merits of the

motion filed by Defendants. See SDIL Local Rule 7.1(c); Smith v. Lamz, 321 F.3d 680, 683

(7th Cir. 2003). See also Flynn v. Sandahl, 58 F.3d 283, 288 (7th Cir. 1995)(noting that a failure

to respond constitutes an admission that there are no undisputed material facts). Based

on this admission, the Court finds that Bishop did not exhaust his administrative

remedies as to his claims against Baker and Hill.

       For the foregoing reasons, the Motion for Summary Judgment filed by Defendants

is GRANTED. The Court DISMISSES without prejudice Bishop’s claims against Baker

and Hill for failure to exhaust administrative remedies. The Court DIRECTS the Clerk of

the Court to enter judgment and close the case.

       IT IS SO ORDERED.
                                                                    Digitally signed
       DATED: October 2, 2020.                                      by Judge Sison 2
                                                                    Date: 2020.10.02
                                                                    09:49:18 -05'00'
                                                     _____________________________
                                                     GILBERT C. SISON
                                                     United States Magistrate Judge




                                            Page 2 of 2
